SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

909
KAH 10-01915
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
KALVIN HARMON, PETITIONER-APPELLANT,

                      V                                           ORDER

HAROLD D. GRAHAM, SUPERINTENDENT, AUBURN
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.


DAVID P. ELKOVITCH, AUBURN, FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated decision and order) of the
Supreme Court, Cayuga County (Mark H. Fandrich, A.J.), entered May 17,
2010 in a habeas corpus proceeding. The judgment denied and dismissed
the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    September 30, 2011                  Patricia L. Morgan
                                                Clerk of the Court